Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 16/339,642 entitled "SYSTEM AND METHOD FOR FRAUDULENT SCHEME DETECTION USING TIME-EVOLVING GRAPHS" filed on April 4, 2019 with claims 1 to 20 pending.
Status of Claims
Claims 1-3, 6, 7, 9, 11, 14, 15, and 17-19 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed January 10, 2022, has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 8, 2021.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receive a request to detect fraudulent account activity..” 
“establish a timing window…”
“generate a set of time-evolving graphs…”
“determine a time-based graph metric…”
“generate…a metric vector…”
“identify a fraudulent account…”
These limitations clearly relate to managing transactions/interactions between clients and/or a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to detect fraudulent account activity or identify a fraudulent account recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, to generate a set of time-evolving graphs or determine vector metrics. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a non-transitory memory storing instructions; and a processor configured to execute instructions”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“access a graph application programming interface (API) layer”, “execute a graph query using a graph calculation API”:
merely applying networking and connectivity technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[[0035]     a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network… [009] "alternative solutions may be used including but not limited to GraphFrame, Hive, Teradata, Neo4j, OrientDB. Further, additional graph-based APIs can be added to the graph API layer" [008] " To generate such graphs, propriety and/or open sources programs may be used (e.g., GraphFrame). In one embodiment, an open source program can be used to provide DataFrame based APIs which may be used in the implementation and graph implementation. For example, an open source general-purpose cluster computing framework may be used for data retrieval and use a dataset and interface for the organization and creation of the graphs” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-8  DO NOT recite additional elements, they merely narrow the abstract idea.
 Independent Claim 9 recites: 
“receiving a request to detect fraudulent account activity..” 
“establishing a timing window…”
“generating a set of time-evolving graphs…”
“determining a time-based graph metric…”
“generating…a metric vector…”
“identifying a fraudulent account…”
These limitations clearly relate to managing transactions/interactions between clients and/or a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to detect fraudulent account activity or identify a fraudulent account recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, to generate a set of time-evolving graphs or determine vector metrics. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “access a graph application programming interface (API) layer”, “execute a graph query using a graph calculation API”:
merely applying networking and connectivity technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0035]   ….an example computer system …. for implementing on one or more devices of the system in …. a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network.  … [009] "alternative solutions may be used including but not limited to GraphFrame, Hive, Teradata, Neo4j, OrientDB. Further, additional graph-based APIs can be added to the graph API layer" [008] " To generate such graphs, propriety and/or open sources programs may be used (e.g., GraphFrame). In one embodiment, an open source program can be used to provide DataFrame based APIs which may be used in the implementation and graph implementation. For example, an open source general-purpose cluster computing framework may be used for data retrieval and use a dataset and interface for the organization and creation of the graphs” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 10-16  DO NOT recite additional elements, they merely narrow the abstract idea.
Independent Claim 17 
“receiving a request to detect fraudulent account activity..” 
“establishing a timing window…”
“generating a set of time-evolving graphs…”
“determining a time-based graph metric…”
“generating…a metric vector…”
“identifying a fraudulent account…”
These limitations clearly relate to managing transactions/interactions between clients and/or a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to detect fraudulent account activity or identify a fraudulent account recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, to generate a set of time-evolving graphs or determine vector metrics. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“A non-transitory machine-readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“access a graph application programming interface (API) layer”, “execute a graph query using a graph calculation API”:
merely applying networking and connectivity technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0035]   ….an example computer system …. for implementing on one or more devices of the system in …. a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: 
“non-transitory medium”: merely applying computer storage technologies  as a tool to perform an abstract idea
Claim 19: 
“non-transitory medium”: merely applying computer storage technologies  as a tool to perform an abstract idea
Claim 20: 
“non-transitory medium”: merely applying computer storage technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0035]   ….an example computer system …. for implementing on one or more devices of the system in …. a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0035]   ….an example computer system …. for implementing on one or more devices of the system in …. a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler ("METHODS AND SYSTEMS FOR NEURAL AND COGNITIVE PROCESSING", U.S. Publication Number: 20150339570 A1),in view of Triveda (“RENDERING IMAGE DATA”, WIPO Publication Number: WO 2001037220A1)








Regarding Claim 1, 
Scheffler teaches,
a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the system to:
(Scheffler [0593] This includes realization in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable devices or processing circuitry, along with internal and/or external memory.)
receive a request to detect fraudulent account activity. establish a timing window for a desired time-period of interest for the request; generate the set of time-evolving graphs corresponding to the established timing window based on the graph query;
(Scheffler [0084]  neural processing system providing monitoring, input and/or control to a fraud detection system.
Scheffler [0526] may be usefully employed anywhere that pattern detection is helpful. This may, for example, include detecting financial fraud
Scheffler  [0293] Time inside an executing neural graph may be virtual and monotonically increasing (or otherwise non-decreasing). Virtual time flows along the links of a neural graph, and is used to serialize and synchronize events.
Scheffler  [0323]   short periods of time
Scheffler  [0008] query results)
determine a time-based graph metric associated with the set of time-evolving graphs; and identify a fraudulent account based on the vector metrics determined.
(Scheffler [Claim 8] a virtual time value, and a number, where the signal identifier uniquely identifies a signal among the signals on a link, and where the signal value is selected from the group consisting of a scalar, a vector, a matrix, a data structure
Scheffler [0445]   modules may convert internal signals representing arbitrary concepts or abstractions into graphical visualizations of aspects of the represented concepts
Scheffler [0549] may retrieve information from data sources such as transaction records, … purchasing cards, forensic accounts, and the like.
Scheffler [0526] include detecting financial fraud,… fraud based on, e.g., credit card usage patterns, financial transaction patterns, and so forth.)
Scheffler does not teach  access a graph application programming interface (API) layer that interfaces with a computing interface for creation of a set of time-evolving graphs; 	execute a graph query using a graph calculation API of the graph API layer for the established timing window; generate, for the time-based graph metric, a metric vector comprising an N- dimensional vector associated with the established timing window using at least one vertex and at least one edge in the set of time-evolving graphs;
Triveda teaches,
access a graph application programming interface (API) layer that interfaces with a computing interface for creation of a set of time-evolving graphs; 	execute a graph query using a graph calculation API of the graph API layer for the established timing window; generate, for the time-based graph metric, a metric vector comprising an N- dimensional vector associated with the established timing window using at least one vertex and at least one edge in the set of time-evolving graphs;
(Triveda [page 7, line 5] APIs are available for processing 3D scene graphs.
Triveda [page 1, line 21] A series of the rendered images may represent a sequence of temporal frames. 
Triveda [page 8, line 5]  We now have coordinates of each vertex in the window or device coordinate space. 
Triveda [page 48, Lines 19-20] the elements of the table do not need to be 4 component vectors and can have any dimension.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fraud detection processing graphs of Scheffler to incorporate the image rendering teachings of Triveda for “rendering image data, e.g., for printing and other high resolution and high quality visual applications” (Triveda [page 1, lines 4-5]).        The modification would have been obvious, because it is merely applying a known technique (i.e. image rendering) to a known concept (i.e. fraud detection processing graphs) ready for improvement to yield predictable result (i.e. “3D image data, for example, defines three-dimensionally relevant characteristics (such as shape and appearance) of objects in an image… A series of the rendered images may represent a sequence of temporal frames.” Triveda [page 1])

Regarding Claim 7, 
Scheffler and Triveda teach the fraud detection graphs of Claim 1 as described earlier.
Scheffler teaches,
filter out data from the set of time-evolving graphs based in part on the metric vector and wherein the fraudulent account is further identified based on the filtered data.
(Scheffler [0456] Vector and Matrix Functions
Scheffler [0457] Modules may encapsulate general-purpose vector and matrix manipulation functions, including without limitation arithmetic, vector and matrix products, inversions, eigenvalue and eigenvector derivation, decomposition, composition, etc
Scheffler  [0293] Time inside an executing neural graph may be virtual and monotonically increasing (or otherwise non-decreasing). Virtual time flows along the links of a neural graph, and is used to serialize and synchronize events.
Scheffler [0221] Embodiments may include filter modules that may receive input signals, filter and modify them according to various criteria including without limitation comparisons
Scheffler [0549]   The fraud detection system 4202 may retrieve information from data sources such as transaction records, emails, data backups, data mining sources, customer transaction history, consumer records, purchasing cards, forensic accounts, and the like.)
Claim 9 is rejected on the same basis as Claim 1.
Claim 15 is rejected on the same basis as Claim 7.
Claim 17 is rejected on the same basis as Claim 1.
Scheffler teaches Claims 2-4, 6, 10-12, 14, and 18-20   are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Triveda   in view of Xu (“A PATH PLANNING METHOD, SYSTEM AND STORAGE MEDIUM”, Chinese Publication Number: CN 109242206 A)

Regarding Claim 2, 
Scheffler and Triveda teach the fraud detection graphs of Claim 1 as described earlier.
Scheffler does not teach determine a number of hopping time slots to allocate within the established timing window and generate adjacent hopping time slots according to the number determined; and allocate a time-evolving graph from the set of time-evolving graphs to each of the hopping time slots.
Xu teaches determine a number of hopping time slots to allocate within the established timing window and generate adjacent hopping time slots according to the number determined; and allocate a time-evolving graph from the set of time-evolving graphs to each of the hopping time slots.
(Xu [page 1]  the topology map of the calculated scene in any adjacent transit time between two nodes of path, comprising: with a preset length is dividing the path into one or more sub-segments, and counting the passing time of the path section, calculating the passing time of the path according to the passing time of the sub-section.
Xu [page 1] the transit time of the calculation of the path segment, comprising: determining the travel speed of the sub-segment according to the flow density of the current sub-segment, according to the path length of the sub-section and said travelling speed and counting the passing time of the current sub-segment.
Xu [page 2] any adjacent transit time path between two nodes in the topology graph of calculating a scene, wherein the topology map of the scene based on the scene map construction)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fraud detection processing graphs of Scheffler to incorporate the route path planning teachings of Xu for “a topology map (for) calculating … any adjacent transit time between two nodes of route topological graph” (Xu [Abstract]).        (i.e. route path planning) to a known concept (i.e. fraud detection processing graphs) ready for improvement to yield predictable result (i.e. “calculating the optimal path according to the passing time” Xu [Abstract])
Regarding Claim 3, 
Scheffler, Triveda, and Xu teach the fraud detection graphs of Claim 2 as described earlier.
Scheffler  teaches,
extract a subgraph from each of the timing-evolving graphs; and calculate additional time-based graph metrics for each subgraph associated with the time-evolving graph.
(Scheffler [0008] the display of sub-graphs of the neural process specification  
Scheffler  [0293] Time inside an executing neural graph may be virtual and monotonically increasing (or otherwise non-decreasing). Virtual time flows along the links of a neural graph, and is used to serialize and synchronize events.
Scheffler [0236] Graph parameters of the sub-graph become module parameters of the new module. .... Use of a sub-graph module in another neural process specification may be equivalent to explicitly using the modules, links, parameters and memory spaces of the sub-graph individually. 
Scheffler [0222] perform group calculations on the values...including but not limited to maximum, minimum, mean, standard deviation, highest value events, running or windowed statistics over a range of stamp values, and softmax functions including but not limited to exponential, linear and logistic softmax calculations, and output signals corresponding to the results of such calculations.)
Regarding Claim 4, 
Scheffler, Triveda, and Xu teach the fraud detection graphs of Claim 3 as described earlier.
Scheffler  teaches,
wherein the subgraph is extracted based on pattern flows customary of a fraudulent account
(Scheffler  [0286]  this neural flow computing paradigm may loosely resemble other computing paradigms such as spreadsheets or dataflow systems
Scheffler [0510] The technology enables any system involving zero or more elements of input/sensing; output/action; processing; learning and recognition and generation of patterns; rapid design iteration; dynamic adjustment of parameters and processing flow.
Scheffler [0526] may be usefully employed anywhere that pattern detection is helpful. This may, for example, include detecting financial fraud
Scheffler  [0549] The fraud detection system 4202 may retrieve information from data sources such as transaction records, emails, data backups, data mining sources, customer transaction history, consumer records, purchasing cards, forensic accounts, and the like.)
Regarding Claim 6, 
Scheffler, Triveda, and Xu teach the fraud detection graphs of Claim 3 as described earlier.
Scheffler  teaches,
 wherein the time-based graph vector metric includes the additional time-based graph metrics for each subgraph and used to determine growth rate.
(Scheffler [0008] the display of sub-graphs of the neural process specification  
Scheffler [0335]  creating and continually adjusting average or stereotype pattern(s) tuned to match similar input combinations, where the weights of signals common to many exemplars grow 
Scheffler [0340] multiple patterns grow and change with experience.
Scheffler [0528] discovering patterns in data, continuous new-pattern discovery and pattern activity trend monitoring (e.g., declining/growing diseases, fraud, weather))
Claim 10 is rejected on the same basis as Claim 2.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 6.
Claim 18 is rejected on the same basis as Claim 2.
Claim 19 is rejected on the same basis as Claim 3.
Claim 20 is rejected on the same basis as Claim 4.

Claims 5, 8, 13, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler, Triveda, and Xu in view of  Jackson ("SYSTEMS AND METHODS FOR A PRIVATE SECTOR MONETARY AUTHORITY", U.S. Publication Number: 20140279526 A1)

Regarding Claim 5, 
Scheffler, Triveda, and Xu teach the graph system of Claim 4 as described earlier.
Scheffler, Triveda, and Xu do not teach wherein the pattern flows include a bi-directional communication between two accounts.
Jackson teaches,
wherein the pattern flows include a bi-directional communication between two accounts.
(Jackson [0108] receiving one or more spend instructions specifying an account-to-account transfer of a quantity of base money from at least one paying account to at least one recipient account;
Jackson [0005]  A telltale pattern of distorted signals and prolonged latency of adjustment 
Jackson [0111] indices of money laundering or terrorist finance; and patterns indicating other illicit activity or violations of system terms of use.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fraud detection processing graphs of Scheffler to incorporate the fraud mitigation teachings of Jackson for “regulating how participating Financial Institutions interact with … its broader community of Members. These systems may bolster the effectiveness of Financial Institutions' own programs for combatting fraud and dealing with money laundering risks” (Jackson [0374]).        The modification would have been obvious, because it is merely applying a known technique (i.e. fraud mitigation) to a known concept (i.e. fraud detection processing graphs) ready for improvement to yield predictable result (i.e. “enables the system access to a wealth of forensic data that would aid in investigation of identity theft, fraud or exploits attempting unauthorized access whether successful or unsuccessful” Jackson [0096])
Regarding Claim 8, 
Scheffler, Triveda, and Xu teach the graph system of Claim 1 as described earlier.
Scheffler, Triveda, and Xu do not teach wherein fraudulent account activity includes activity associated with a Ponzi scheme.
Jackson teaches,
wherein fraudulent account activity includes activity associated with a Ponzi scheme.
(Jackson [0111] indices of money laundering or terrorist finance; and patterns indicating other illicit activity or violations of system terms of use.
Jackson [0362] distribution of the value via a relatively large number of small outbound Spends may suggest involvement in a Ponzi scheme and warrant greater attention to counterparty
Jackson [0403] a business purporting to engage in online merchandise sales but secretly intending to operate a Ponzi scheme would betray its activity by attempting, whether directly or through one or more intermediaries, to make payouts to a large cohort of third parties, perhaps in some cases overlapping with the cohort of third parties from which Spends were originally received into the Account Module.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  “regulating how participating Financial Institutions interact with … its broader community of Members. These systems may bolster the effectiveness of Financial Institutions' own programs for combatting fraud and dealing with money laundering risks” (Jackson [0374]).        The modification would have been obvious, because it is merely applying a known technique (i.e. fraud mitigation) to a known concept (i.e. fraud detection processing graphs) ready for improvement to yield predictable result (i.e. “enables the system access to a wealth of forensic data that would aid in investigation of identity theft, fraud or exploits attempting unauthorized access whether successful or unsuccessful” Jackson [0096])
Claim 13 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 8.

Response to Remarks
Applicant's arguments filed on January 10, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101

The Applicant states:
“Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be "rooted in computer 
technology" and therefore are not directed to an abstract idea… In particular, the limitations relate  to a specific usage (e.g., application programming interface (API) layer that may execute 
graph queries for time-evolving graphs) in a specific situation (e.g., when analyzing whether 
accounts show indications of fraud) to provide a particular practical application that 
improves technology (e.g., to provide better data vectorization in order to provide intelligent 
decision-making and analytics).."
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.  
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis.
The claims’ invocation of computers, networks, and APIs does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or API components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
For example, the Applicant’s Specification reads, “[0035]     a device that includes computer system 700 may comprise a personal computing device (e.g., a smart or mobile device, a computing tablet, a personal computer, laptop, wearable device, PDA, etc.) that is capable of communicating with a network… [009] "alternative solutions may be used including but not limited to GraphFrame, Hive, Teradata, Neo4j, OrientDB. Further, additional graph-based APIs can be added to the graph API layer" [008] " To generate such graphs, propriety and/or open sources programs may be used (e.g., GraphFrame). In one embodiment, an open source program can be used to provide DataFrame based APIs which may be used in the implementation and graph implementation. For example, an open source general-purpose cluster computing framework may be used for data retrieval and use a dataset and interface for the organization and creation of the graphs”
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.  
The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity.
The Applicant states:
“Here, the specific limitations of the claims are directed to improving computing systems that allows for data conversion and processing in a faster and more coordinated manner. In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and coordinated manner. See page 17 of the 2019 PEG Examples. Here, like claim 1 in Example 42, the claimed subject matter is directed to improved artificial intelligence (AI) systems for analyzing data. Therefore, Applicant respectfully submits that, like in Example 42”
Examiner responds:
 In Example 42, a hypothetical method was found eligible under § 101. In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, access to remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician. The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or capable of being shared due to format inconsistencies between the 
Here, unlike Example 42 which applied the abstract idea in an eligible manner (technical solution to a problem) to covert non-standardized data into standardized data to permit sharing in real time, the pending claims do not apply the abstract idea in an eligible manner because the retrieval, storage, transmission, and modification of data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. Thus, the pending claims merely use the computer as tool to automate what was previously done by head and hand.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Triveda (“RENDERING IMAGE DATA”, WIPO Publication Number: WO 2001037220A1)
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shao (“SYSTEM AND METHOD FOR IDENTITY-BASED FRAUD DETECTION THROUGH GRAPH ANOMALY DETECTION”, U.S. Patent: 7562814 B1) proposes identifying a fraudulent account application includes receiving a new account application comprising a plurality of identity-related fields and linking the identity-related fields associated with the new account application with identity-related fields associated with a plurality of historical account applications. The links form a graphical pattern on which statistical analysis can be performed to determine the likelihood that the new account application is fraudulent. The statistical analysis can comprise comparing the graphical pattern to a known, or normal graphical pattern in order to detect differences, or anomalies occurring in the graphical pattern associated with the new account application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697